Filed 9/14/16 P. v. Dominguez CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



THE PEOPLE,                                                                                  C081215

                   Plaintiff and Respondent,                                     (Super. Ct. No. 15F01408)

         v.

ELCO JULIAN DOMINGUEZ,

                   Defendant and Appellant.




         Appointed counsel for defendant Elco Julian Dominguez has filed an opening
brief that sets forth the facts of the case and asks this court to review the record to
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal. 3d 436 (Wende).) After reviewing the entire record, we affirm the judgment.
                         FACTUAL AND PROCEDURAL BACKGROUND
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal. 4th 106, 110, 123-124.)



                                                             1
       On March 3, 2015, Sacramento Police Officer Michael Haobsh was dispatched to
an address in Del Paso Heights based on a report of an assault with shots fired. The
report indicated that there were four Hispanic male adults leaving the scene in a white
Chevrolet Impala with silver rims. While en route to the scene, Officer Haobsh observed
a vehicle matching the description provided in the report. Officer Haobsh conducted a
felony vehicle stop. He ordered all four individuals out of the car at gunpoint and
detained them in handcuffs. Defendant was among the individuals detained.
       A patdown search of defendant revealed a pill bottle containing 29 pills. The
prescription on the pill bottle said it contained Alprazolam (a Schedule IV
benzodiazepine) for a person named Steve Lopez. Defendant was arrested and placed in
a patrol vehicle.
       When defendant was removed from the patrol vehicle to be tested for gunshot
residue, a large baggie of a white crystal-like substance was found on the floorboard near
where his feet had been. The bag was seized and the contents tested presumptively
positive for methamphetamine.
       A review of the in-car recording revealed defendant admitting to one of the other
individuals in the patrol vehicle that he had methamphetamine on his person. Subsequent
testing confirmed that the bag contained 19.2 grams of methamphetamine. An analysis
of one of the pills found on defendant revealed that the pill contained Alprazolam.
       On September 17, 2015, defendant was charged by second amended information
with unlawful possession of methamphetamine for sale (Health & Saf. Code, § 11378;
count one) and unlawful possession of a controlled substance—Alprazolam (Health &
Saf. Code, § 11375, subd. (b)(2); count two). It was further alleged that defendant had a
prior strike conviction. (Pen. Code, §§ 667, subds. (b)-(i), 1170.12.)1




1      Undesignated statutory references are to the Penal Code.

                                             2
       Pursuant to a negotiated disposition, defendant pleaded no contest to count one
and admitted the strike prior. Consistent with the parties’ agreement, the trial court
sentenced defendant to an aggregate term of four years in prison, consisting of the
midterm of two years on count one, doubled for the strike prior. The trial court imposed
a restitution fine in the amount of $300 (§ 1202.4, subd. (b)) and a matching but
suspended $300 parole revocation restitution fine (§ 1202.45). The trial court also
imposed a $40 court operations assessment (§ 1465.8) and a $30 conviction assessment
(Gov. Code, § 70373).
       Defendant filed a timely notice of appeal.
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts and procedural history of the case and requests this court to
review the record and determine whether there are any arguable issues on appeal.
(Wende, supra, 25 Cal. 3d 436.) Defendant was advised by counsel of the right to file a
supplemental brief within 30 days from the date the opening brief was filed. To date,
defendant has not filed a supplemental brief. Having undertaken an examination of the
entire record pursuant to Wende, we find no arguable error that would result in a
disposition more favorable to defendant. Consequently, we affirm the judgment.
                                       DISPOSITION
       The judgment is affirmed.

                                                         NICHOLSON              , J.

We concur:


      RAYE                   , P. J.


      DUARTE                 , J.



                                              3